Citation Nr: 1435680	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the issue of a right ear hearing loss.  

2.  Entitlement to service connection for a bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1971 to November 1973.  He also had National Guard reserve duty including active duty for training from May 1983 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's June 2014 Appellant Brief is located in Virtual VA.  

The Veteran's claim of entitlement to service connection for a right ear hearing loss was originally denied in rating decisions in November and December 1979.  The Veteran did not perfect a timely appeal.  Hence the December 1979 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran was afforded a hearing in July 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and was associated with the claims file.  

The issue of service connection for bilateral hearing loss and tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for a right ear hearing loss was last denied in a December 1979 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely disagree.  

2.  The evidence added to the record since the December 1979 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for each disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a right ear hearing loss.  38 U.S.C. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in March 2010 addressed all notice elements required by Kent.  


New and Material Evidence for a Right Ear Hearing Loss

The Veteran seeks to reopen his claim of service connection for a right ear hearing disability.  The original claim was last denied in a December 1979 rating decision, which went unappealed and became final.  38 C.F.R. § 20.1103.  

The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  

Both the issues of reopening and service connection are before the undersigned because it is Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the December 1979 rating decision, the evidence consisted only of service treatment records and a few VA outpatient treatment records.  Subsequent to that rating decision, more VA outpatient treatment records, a VA examination and opinion, Veteran statements and buddy statements from three individuals have been associated with the claims file.  The Veteran also had a period of active duty for training during which he claims to have noticed the presence of hearing loss.  

The evidence is new and material because it relates to a previously unestablished fact necessary to substantiate the claim, namely, the continuity of symptomatology of the Veteran's right ear hearing loss.  


ORDER

New and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  The appeal is allowed to this extent.


REMAND

The Board must remand the case for addendum opinions prior to any further adjudication of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

At the June 2010 VA examination, the examiner stated that the tinnitus was not noted until 10-12 years after discharge from service.  This would place the tinnitus possibly in the period of active duty for training of May-June 1983.  In her March 2012 addendum opinion, the examiner stated that the tinnitus had no nexus to any particular event including the active duty for training and the Veteran's hearing loss.  This opinion was not supported by any rationale, and therefore an addendum is needed both to clarify her conflicting opinions and to ensure an adequate opinion.  

The examiner noted but did not comment on the lay buddy statements submitted to VA.  She also contradicted the Veteran's description of his work experiences, instead substituting her own observations and norms of what noise levels are involved in "mechanical work."  The Veteran has presented consistent testimony on the circumstances of his work noise level.  On remand, the examiner should take into these credible statements in the opinion.  As the etiology of the Veteran's tinnitus may be related to that of his bilateral hearing loss, the examiner should also give a separate addendum opinion for this disability.  

It is noted that some high frequency hearing loss was noted in both ears on examination at entry into and separation from active service.  The number in both ears appears to have gone up at separation.  While this is not in the conversational voice range, more recent findings do reveal hearing loss in the conversational voice range and it should be indicated whether this is related to the in-service findings.

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  Appellant's assistance in identifying and obtaining the records should be requested as needed.

2.  After number 1 has been completed, the Veteran should be afforded addendum opinions to address the nature and etiology of his disabilities.  The examiner must review the Virtual VA and VBMS documents and the physical claims file and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss disability is related to his active service, taking into account and commenting on his credible testimony regarding the noise level in his civilian work place and all other lay statements, and taking into account any threshold shifts noted on the entrance and separation physical examinations, to include those not in the conversational voice range.  

The examiner must also opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus disability is related to his active service or to his hearing loss.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the prior examiner is unavailable, or unable to provide the requested information, the claims file should be sent to another VA examiner who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


